DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial distance" in claims 2 and 5 is a relative term which renders the claim indefinite.  The term "substantial distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; it is not clear how far light would have to travel in the parallel direction in a prior art light guide to infringe the claim.  Claims 6-20 are rejected for their dependence on claim 5.
Also, claims 7-9 recite a diffuser or light spreader, which are devices that function to make light travel in multiple directions, including parallel to the emission surface (e.g the spreader “directs the light in a direction having a component parallel to the protected 
Regarding claim 12, the word “optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,611,016 B2 (hereinafter Salters). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Salters teaches a method of anti-fouling of a protected surface, comprising, while the protected surface is at least partially submersed in a liquid environment: providing an anti-fouling light, providing a direct-lit (by embedded LEDs) optical medium in close proximity to the protected surface, the 
	Regarding claim 3, claim 2 of Salters and Salters ‘580 teaches that a module (lighting module, claim 1) comprising at least one light source (LED embedded in optical medium, claim 1) for generating the anti-fouling light and the direct-lit optical medium is provided and arranged on the protected surface.
	Regarding claim 4, claim 2 of Salters teaches that the least one light source is arranged onto or in close proximity to the protected surface.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 83 of U.S. Patent No. 10,668,995 B2 (hereinafter Salters ‘995). 
Regarding claim 1, claim 1 of Salters ‘995 teaches a method of anti-fouling of a protected surface, comprising, while the protected surface is at least partially submersed in a liquid environment: providing an anti-fouling light, providing a direct-lit (by embedded LEDs) optical medium in close proximity to the protected surface, the optical medium having an emission surface, and emitting the anti-fouling light from the emission surface of the optical medium in a direction away from the protected surface.
	Regarding claim 3, claim 83 of Salters ‘995 teaches that a module (lighting module, claim 1) comprising at least one light source (LED embedded in optical medium, claim 1) for generating the anti-fouling light and the direct-lit optical medium is provided and arranged on the protected surface.
	Regarding claim 4, claim 83 of Salters ‘995 teaches that the least one light source is arranged onto or in close proximity to the protected surface.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,766,580 B2 (hereinafter Salters ‘580). 
Regarding claim 1, claim 1 of Salters ‘580 teaches a method of anti-fouling of a protected surface, comprising, while the protected surface is at least partially submersed in a liquid environment: providing an anti-fouling light, providing a direct-lit (by embedded LEDs) optical medium in close proximity to the protected surface, the optical medium having an emission surface, and emitting the anti-fouling light from the emission surface of the optical medium in a direction away from the protected surface.
	Regarding claim 3, claim 1 of Salters ‘580 teaches that a module (lighting module, claim 1) comprising at least one light source (LED embedded in optical medium, claim 1) for generating the anti-fouling light and the direct-lit optical medium is provided and arranged on the protected surface.
	Regarding claim 4, claim 83 of Salters ‘850 teaches that the least one light source is arranged onto or in close proximity to the protected surface (due to being embedded in the proximate surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thoren (US 20130048877 A1) in view of Fine (US 20090129115 A1).
Regarding claim 1, Thoren teaches a method for anti-fouling of a protected surface (paragraph 13 lines 1-2) comprising, while the protected surface is at least partially submersed in a liquid environment (water, paragraph 12);
Providing an anti-fouling light (UV light, paragraph 14);
Providing an optical medium (50) in close proximity to the protected surface, the optical medium having an emission surface (52); and 
Emitting the anti-fouling light from the emission surface of the optical medium in a direction away from the protected surface (through transparent layer 52 on surface 58, figure 4).
Thoren does not teach that the optical medium is direct-lit.
Fine teaches a light distribution system (figure 6b) having at least one light source (12) embedded in the optical medium (i.e. it is direct-lit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Thoren by embedding the light sources in the optical medium as taught by Fine, in order to spread the light sources evenly over the surface and improve the uniformity of illumination, as well as trapping all the light in the optical medium as taught by Fine.
Regarding claim 2, Fine teaches that the light is emitted from the emission surface without letting the anti-fouling light travel “a substantial distance” through the optical medium substantially parallel to the emission surface (i.e. the system is direct lit; 
Regarding claim 3, Thoren teaches that a module (emission system, fig. 4) comprising at least one light source for generating the anti-fouling light (when it is embedded in the medium as taught by Fine) and the direct-lit optical medium is provided and arranged on the protected surface (58, fig. 4).
Regarding claim 4, Thoren as modified by Fine teaches that the at least one light source is arranged in close proximity to the protected surface (i.e. embedded in the medium on the surface). 
Regarding claim 5, Thoren teaches a module for anti-fouling of a protected surface (paragraph 13 lines 1-2) comprising:
A light source (UV light source 14) for generating anti-fouling light, and
An optical medium (50) having an emission surface (52) for emitting anti-fouling light in a direction away from the protected surface (58) when the module is arranged on the protected surface (fig. 4),
Wherein the module is configured to emit the anti-fouling light from the emission surface. 
Thoren does not teach that the optical medium is direct-lit or that the light does not travel a substantial distance parallel to the emission surface.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Thoren by embedding the light sources in the optical medium as taught by Fine, in order to spread the light sources evenly over the surface and improve the uniformity of illumination, as well as trapping all the light in the optical medium as taught by Fine.
Regarding claim 6, Thoren teaches an application surface (reflective surface 52 of light spreader 50), opposed to the emission surface, for applying or arranging the module to the protected surface (58, fig. 4).
Regarding claim 8, Thoren teaches a light spreader (54) in the direct-lit optical medium.
Regarding claim 10, Thoren and Fine teaches that the direct-lit optical medium comprises the light source (i.e. the light source is embedded in the medium).
Regarding claim 11, Thoren and Fine teach that the at least one light source is embedded in the optical medium.
Regarding claim 12, Thoren teaches that the plurality of light sources (146) may be arranged in a two-dimensional grid in close proximity to the protected surface (figure 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the light sources in a grid in the combination with Fine in which the light sources are embedded in the medium (and are therefore close to the protected surface), in order to spread light evenly over the surface as taught by Thoren.
Regarding claim 13, Thoren teaches that the light source is an LED (paragraph 34).
Regarding claim 14, Thoren teaches that the anti-fouling light is UVC light (paragraph 49).
Regarding claim 15, Thoren teaches that the module is provided as a foil (i.e. a set of thin two-dimensional layers, fig. 4).
Regarding claim 16, Thoren teaches that the module is shaped as a tile or an elongated strip (figure 4, module is an elongated tile or strip shape).
Regarding claim 17, Thoren teaches a system for anti-fouling of a protected surface according to claim 5, wherein the at least one module is arranged on the protected surface (58, fig. 4) so as to provide anti-fouling light over substantially the entire area of the protected surface.
Regarding claim 18, Thoren teaches a marine object (ship, paragraph 1) being provided with at least one module according to claim 5.
Regarding claim 19, Thoren teaches that the marine object is a ship, and the hull (58) of the ship is the protected surface.
Regarding claim 20, Thoren teaches a method of applying the at least one module of claim 5 to a protected surface (applying with bonding agent, paragraph 65).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thoren in view of Fine and in further view of Bastawros (US 20120268964 A1).
Regarding claim 7, Thoren and Fine teach all the limitations of claim 5 as described above.  Thoren and Fine do not teach a screen comprising a diffuser, wherein 
Bastawros teaches a light emitting system with an optical medium having a diffusion screen (light diffuser film 34), i.e. a light spreader, at the emission surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Thoren and Fine to have the diffusion screen at the emission side of the medium (and therefore in front of the embedded light sources of Fine) as taught by Bastawros, in order to emit the light more uniformly for more efficient anti-fouling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID E SMITH/Examiner, Art Unit 2881